Citation Nr: 1301728	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from April 1984 to August 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The reopened issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a right knee disability was initially denied by the RO in an unappealed November 2005 rating decision. 

2.  The evidence received since the November 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability. 


CONCLUSION OF LAW

New and material evidence has been received and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a right knee disability was initially denied in an unappealed November 2005 rating decision.  The RO found that the record did not establish the presence of a current right knee disability.  The Veteran did not appeal the November 2005 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the November 2005 denial of the claims includes the Veteran's testimony at the March 2012 videoconference hearing describing the symptoms of his claimed disability.  The Veteran testified that his right knee manifested pain, buckling, and swelling.  It also interfered with his ability to run and participate in other physical activities and sports.  The Board finds that this evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact in the claim-the presence of a current disability.  The Veteran's testimony is presumed credible for the purpose of determining whether it constitutes new and material evidence.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Lay testimony is also considered competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's testimony is both credible and competent and is sufficient to reopen the claim for entitlement to service connection for a right knee disability.  

Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that further discussion of the new and material claim-with respect to VA's duties to notify and assist the claimant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA)-is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a right knee disability is granted.  


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the reopened claim for entitlement to service connection for a right knee disability.  The Veteran testified in March 2012 that he injured his right knee sparring with other soldiers while performing his active service duties as a hand combat instructor.  He also testified that the injury occurred in April or May 1985 while he was stationed at Camp Pendleton, California.  The Veteran has requested that VA obtain copies of any available treatment records from Camp Pendleton, and upon remand, efforts must be made to request records from this facility.  

The Veteran also testified in March 2012 that he has received treatment for a right knee disability at the Chicago VA Medical Center (VAMC) since 2000.  The claims file currently contains records dating only from April 2004, and a request must be made for the other VA treatment records identified by the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

The Board also finds that the Veteran should be provided a VA examination to determine the nature and etiology of the claimed right knee disability.  As discussed above, the Veteran has provided competent testimony describing the features of the claimed condition.  He has also submitted a March 2012 letter from a fellow servicemen providing details of the circumstances surrounding his in-service right knee injury.  As the record contains competent evidence of a current disability and a possible association with active service, a VA examination and medical opinion are required by the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002).  Although the Veteran was examined by VA in November 2003, the VA physician did not provide an opinion addressing the etiology of the claimed disability and limited the examination to the Veteran's left knee.  This examination is therefore not adequate.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, the Veteran should be contacted and asked to complete a medical release form to authorize VA to obtain medical treatment records from Camp Pendleton for the period between April and May 1985 pertaining to the reported right knee injury.

2.  Obtain records of treatment from Camp Pendleton for the period between April and May 1985.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Obtain complete records of treatment from the Chicago VAMC to include the period prior to April 2004.  

4.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed right knee disability.  The  claims file must be made available to the examiner for review in connection with the examination.  

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any right knee disability was incurred in or aggravated by any incident of active duty service, to include the reported right knee injury in 1985.

For the purposes of this opinion, the examiner should accept as true the Veteran's reports of an in-service right knee injury in 1985.  A rationale for all expressed opinions (to include specific reference to evidence from the claims file) must also be provided.

4.  Readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


